—Judgment unanimously affirmed without costs. Memorandum: In this action commenced to recover damages for injuries sustained by *971plaintiff as a result of a dog bite, plaintiff appeals from a judgment finding defendants liable for harboring the dog but finding plaintiff 75% comparatively negligent. After reductions for her failure to mitigate her damages and her comparative negligence, plaintiff was awarded $26,000 plus costs.
Contrary to plaintiff’s contention, it was not reversible error for this case to be reassigned for trial from the IAS Justice to a “visiting” Justice (see, 22 NYCRR 202.3 [c] [6]; cf., Vacca v Valerino, 161 AD2d 1142). Nor is there merit to plaintiff's contention that the Trial Justice made inappropriate comments or rulings evincing a bias against plaintiff. There also is no merit to plaintiffs further contentions that Supreme Court erred in denying plaintiffs motion for a directed verdict on liability and that the jury’s findings with respect to liability are against the weight of the evidence (see, Smith v Monro Muffler Brake, 275 AD2d 1028, 1029). Further, the jury’s failure to award plaintiff any damages for future pain and suffering is not inconsistent with the remainder of the verdict and is not against the weight of the evidence (see, McEwen v Akron Fire Co., 251 AD2d 1044; Texido v Margarucci, 229 AD2d 944). (Appeal from Judgment of Supreme Court, Erie County, Noonan, J. — Negligence.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Burns, JJ.